Blandeord, Justice.
The question in this case is, whether a certain deed from Jackson Maddox in his lifetime, to the plaintiff in error (B E. Maddox), was ever delivered. The making of the deed and the sayings of Jackson Maddox, that the land in dispute belonged to his brother, Ben, were shown; on the other hand, it was shown by the statements of B. E. Maddox that he found the d eed among, the papers of his brother, Jackson Maddox. The same was never recorded in Jackson Maddox’s lifetime. We think it quite clear in this case that one of the essential elements in the deed is wanting—the delivery. A deed is a writing, sealed and delivered. Without delivery the deed is nothing and conveys no title. See Ross, administrator, vs. Campbell et al., decided at the September term, 1884, of this court. 73 Ga., 309. The verdict and judgment in this case was right, and the new trial should have been refused.
Judgment affirmed.